 Keith Altman (pro hac vice)
 The Law Office of Keith Altman
 33228 West 12 Mile Road, Suite 375
 Farmington Hills, MI 48334
 (516)456-5885
 kaltman@lawampmmt.com
 Attorney for Plaintiff

 Michael O’Brien
 Perkins Coie LLP
 1029 West Third Avenue, Suite 300
 Anchorage, AK 99501-1981
 (907)263-6947
 mobrien@perkinscoie.com
 Attorney for Defendants

                        UNITED STATES DISTRICT COURT
                             DISTRICT OF ALASKA


DANIEL MACDONALD,                     Case: 1:20-cv-00001-SLG
               PLAINTIFF,             Hon: Sharon L. Gleason
V.
THE UNIVERSITY OF ALASKA,
SARA CHILDRESS IN HER
INDIVIDUAL AND SUPERVISORY
CAPACITY, CHASE PARKEY IN HIS
INDIVIDUAL AND SUPERVISORY
CAPACITY, SEAN MCCARTHY,
JON TILLINGHAST, AND JOHN
DOES 1-25
                  DEFENDANTS.




                              JOINT STATUS REPORT




 MacDonald v. UA, et al.
 Case No. 1:20-cv-00001-SLG                                              1

         Case 1:20-cv-00001-SLG Document 30 Filed 09/08/20 Page 1 of 2
       The parties in the above matter through their respective counsel hereby provide the

following status update.

       First, the parties apologize to the Court for the tardy report. There is no excuse.

       As to the case itself, on July 7, 2020 Defendant University of Alaska issued its

investigative report finding Daniel MacDonald responsible for one of the allegations and

not responsible for the other. The parties met and conferred, and it agreed that Plaintiff

would file an appeal through UA’s Title IX process. On September 3, 2020, Plaintiff filed

his appeal with Defendant.

       It is expected that UA will need until November 1, 2020 to complete the appeal

process. The parties expect that the clock specified in the Joint Rule 26 report of June 16,

2020 (ECF # 22) can begin ticking on November 1, 2020 and the parties will update the

Court with a revised Rule 26 report at that time.

       Dated: September 8, 2020                     /s/ Keith L. Altman
                                                    Keith Altman (pro hac vice)
                                                    The Law Office of Keith Altman
                                                    33228 West 12 Mile Road, Suite 375
                                                    Farmington Hills, MI 48334
                                                    (516)456-5885
                                                    kaltman@lawampmmt.com
                                                    Attorney for Plaintiff

                                                    /s/Michael O’Brien
                                                    Michael O’Brien
                                                    Perkins Coie LLP
                                                    1029 West Third Avenue, Suite 300
                                                    Anchorage, AK 99501-1981
                                                    (907)263-6947
                                                    mobrien@perkinscoie.com
                                                    Attorney for Defendants

MacDonald v. UA, et al.
Case No. 1:20-cv-00001-SLG                                                                   2

         Case 1:20-cv-00001-SLG Document 30 Filed 09/08/20 Page 2 of 2
